Citation Nr: 0520829	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  00-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel





INTRODUCTION

The veteran had active service from November 1980 to November 
1984.  She also served on active duty for training (ACDUTRA) 
from April to November 1989.

The current appeal arose from an August 1997 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In pertinent part, the RO denied 
entitlement to service connection for a left knee disorder 
and deviated nasal septum.  Due to the appellant's 
relocation, jurisdiction of her appeal has been transferred 
to the RO in Seattle, Washington.

In January 2002, the Board remanded this case to the RO to 
clarify the veteran's hearing request and to verify the 
correct mailing address.  The veteran failed to show to 
hearings scheduled after appropriate development was 
completed and the case was returned to the Board, which 
remanded it a second time in October 2003 for further 
development.  Following development, the appealed issue of 
entitlement to service connection for a left knee disability 
was granted by the RO in a March 2005 rating decision.  
Because of this grant, the issue of entitlement to service 
connection for a left knee disability has been rendered moot 
and is no longer before the Board.

The remaining issue of entitlement to service connection for 
a deviated septum is now returned to the Board for further 
consideration.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
deviated septum began during active duty for training.




CONCLUSION OF LAW

Service connection for a deviated septum is granted.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reflect that the veteran was treated 
for sinus pain and problems breathing in November 1981.  In 
March 1982 she was treated for rule out acute rhinitis and in 
December 1982 she was treated for cold symptoms.  In July 
1983 she was treated for questionable rhinitis, as well as 
for a perforated eardrum (tympanic membrane.)  Her November 
1984 separation examination showed normal findings on 
examination of the nose.  

Ear nose and throat records from the period of ACTDTRA dated 
between April 1989 and November 1989 showed treatment for 
persistent sinus and nasal problems.  The September 1988 
Reserve entrance examination revealed normal findings on 
examination of the nose, with no known allergies complained 
of in her medical history.  In June 1989 she was seen for 
complaints that included problems swallowing and stuffy nose.  
In September 1989 she was seen for complaints of nasal 
congestion and pressure over her maxillary sinuses, with 
sinus X-rays read as showing a deviated septum and clouding 
of frontal sinuses.  She was assessed with deviated nasal 
septum to the right and probable sinusitis in this September 
1989 record.  A September 1989 X-ray showed mild pansinusitis 
lucency loss, buckled to nasal septum and swollen turbinates 
with bilateral nasal airspace losses, but with no paranasal 
sinus air fluid levels recognized.  She was diagnosed with 
chronic rhinitis and deviated septum in October 1989.  In 
November 1989, she was recommended to not be on flying status 
due to problems such as chronic rhinosinusitis and deviated 
septum.  

An April 1990 VA examination for ear problems and sinusitis 
revealed pertinent complaints of nasal stuffiness and whitish 
thick discharge.  Examination findings revealed a deviated 
nasal septum, with sinuses normal on physical examination.  A 
history was given of roughly 5 attacks of rhinitis and 
sinusitis since May 1988.  The pertinent diagnoses in this 
examination included deviated nasal septum, chronic vasomotor 
rhinitis and no sinus disease.  

Service connection for allergic rhinitis was granted by the 
Board in a February 1992 decision.   

A February 1995 X-ray revealed no apparent sinusitis and mild 
nasal deviation.  
In February 1995 the veteran underwent surgery to repair the 
following problems, chronic left otitis media; deviated nasal 
septum with enlarged bilateral inferior turbinates.  The 
surgery included left tympanoplasty with mastectomy, nasal 
septal reconstruction, bilateral sub mucus resection of the 
inferior turbinates.  Following the surgery, her recovery 
appears to have been uneventful, with the nose septum and 
turbinates said to be "great" in March 1995.  

The report of a June 1999 VA examination noted complaints of 
rhinitis said to have started in service, with a nasal 
surgery to resect some bones and correct a deviated septum.  
She gave a history of allergies to dust, but with another 
doctor saying it was vasomotor.  On examination the nose was 
of normal configuration and the septum was in the midline 
without obstruction.  The sinuses transluminated normally 
with no percussion tenderness.  The pertinent impression was 
deviated nasal septum, status post op.  A June 1999 CT scan 
of the sinuses yielded an impression of mild chronic 
sinusitis with mucosal thickening involving the sphenoid 
sinus only.  There were no air/fluid levels to suggest the 
presence of acute sinusitis.

VA treatment records reflect treatment for nasal symptoms 
through 2002.  Problem lists dated between July 1998 and July 
2002 repeatedly noted problems of sinusitis/allergies, status 
post turbinectomy repair of deviated septum.  These records 
gave no opinion as to the etiology of the deviated septum. 

A June 2004 VA opinion was obtained addressing the etiology 
of the claimed deviated septum.  The examiner stated that he 
had treated the veteran and was familiar with her case.  The 
examiner based the opinion on personal examination and review 
of the claims file and office notes.  

Regarding the first question of whether the deviated septum 
was congenital in nature, the examiner opined that it was not 
possible to ascertain whether the deviated septum was 
congenital or as a result of trauma.  The examiner commented 
that he saw no history of nasal trauma in the military or 
prior to the first mention of a septal deviation in the late 
1970s.  The examiner stated that he did not see any evidence 
of trauma in the military to explain the deviated septum, 
therefore it was more likely than not that the deviated 
septum was not caused nor aggravated by her military service.  
When asked whether the deviated septum was secondary to 
service-connected allergic rhinitis, the examiner stated that 
allergic rhinitis does not cause or aggravate a deviated 
septum in any way.  Therefore it was this examiner's opinion 
that the veteran's deviated septum was not in any way 
aggravated by her allergic rhinitis. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).   

The term "active service" includes active duty (AD), any 
period of ACTDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of INACTDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a),(c), and (d).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In this case, the veteran's service medical records do not 
show that she had a deviated septum during her active service 
from November 1980 to November 1984.  Her September1988 
reserve entrance examination revealed normal findings of the 
nose.  A deviated septum is shown to have been diagnosed 
during the veteran's active duty for training in 1989.  It is 
not shown to have been diagnosed prior to the veteran's 
entering active duty for training.  

The June 2004 VA medical opinion states that there is no 
evidence of nasal trauma shown in the claims file and thus it 
was more likely than not that the veteran's nasal trauma was 
not caused by or aggravated by her service in the military.  
However, the examiner could not state with any degree of 
certainty as to whether the veteran's deviated septum was 
congenital or caused by trauma.  Problems also exist with 
this examiner's opinion with his statement that "I do not 
see any history of nasal trauma in the military prior to the 
first mention of her septal deviation in the late 1970's."  
A review of the claims file reflects that the veteran did not 
serve on active duty prior to November 1980, and there are no 
records showing the presence of a deviated septum in the 
1970s.  

Given that the records do not show the existence of a 
deviated septum prior to the veteran's active duty for 
training, with it first being shown during such duty, and 
given the equivocal nature of the June 2004 VA medical 
opinion as to the nature of the disability, and with 
application of the benefit of the doubt rule, the Board 
concludes that the veteran's deviated septum is not 
congenital in nature and had its onset during ACDUTRA.  
Accordingly, service connection is granted for a deviated 
nasal septum.  


ORDER

Entitlement to service connection for a deviated septum is 
granted.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


